PER CURIAM.

ORDER

Defendant appeals following his conviction by a jury of felony stealing in violation of § 570.030 RSMo 1994, for which he was sentenced to 10 years imprisonment. Defendant asserts error in the alleged improper venue of the trial court, improper admission of evidence by the trial court, improper questioning by the State during voir dire, and improper use of peremptory strikes by the State.
We have reviewed the briefs of the parties and the record on appeal and find that Defendant’s claims are without merit. We further find that an opinion reciting the detailed facts and restating the principles of law would have no precedential value. Defendant’s judgment of conviction is affirmed pursuant to Rule 30.25(b).